Citation Nr: 1511713	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to January 1971, including service in the Republic of Vietnam for which he received numerous medals and badges for his service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2011 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  That letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service VA and private treatment records have also been obtained.  No outstanding records have been identified that are not otherwise already of record.

A review of the record indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

SSA records do not indicate that the Veteran currently received benefits are for a disability.  Indeed, in his December 2010 TDIU claim, he specifically noted that he was not in receipt of disability retirement benefits.  He has also made no indication that any records held by the SSA would be relevant to his appeal.  The Board thereby finds that obtaining the Veteran's SSA records would not aid in substantiating his TDIU claim because they would not "give rise to pertinent information" concerning his claim.  Because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA benefits, there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

VA has assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

The Board acknowledges that none of the above examinations address the collective impact of his service-connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  His previous VA examinations, when viewed in their entirety, have described his service-connected disabilities in sufficient detail to allow for a fully informed decision on that issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  VA Fast Letter 13-13 clarifies that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion, and that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling. VA Fast Letter 13-13 (June 17, 2013).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities are ischemic heart disease/coronary artery disease status post myocardial infarction and coronary artery bypass grafting associated with herbicide exposure (CAD), rated at 60 percent disabling as of November 16, 2007, tinnitus, rated at 10 percent disabling as of November 16, 2007, a left knee disability, rated at a noncompensable rating effective November 16, 2007,  residual scars from heart surgery, rated at a noncompensable rating effective November 16, 2007, and a perforated left ear drum, rated at a noncompensable rating effective June 9, 1975.  As the Veteran has been in receipt of a 60 percent rating for his CAD throughout the course of the appeal, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  VA Fast Letter 13-13 (June 17, 2013).  The pertinent question therefore is whether these disabilities preclude substantially gainful employment. 

In the Veteran's claim (VA Form 21-8940), received in December 2010, he reported working forty to fifty hours per week as a truck driver from 1989 to 2005 and had lost seven and a half months due to illness.  However, he indicated that he did not leave this job due to his disability.  He reported that he had two years of college education.

The Veteran's medical records show that prior to filing his claim for TDIU he had experienced a heart attack, underwent cardiac surgery in 2006, and underwent a heart catheterization in 2010.  However, by October 2011, his CAD was inactive.  In February 2012, he reported that he was doing fine except for being sleepy all the time.  He also reported becoming short of breath and fatigued if he worked with his arms over his head.  He denied having any chest pain, dizziness, syncope, palpitations, or increased shortness of breath.  He had a normal examination of his heart and found to have no current CAD symptoms.  In May 2012, he reported taking naps during the day.  He had another normal examination of his heart and his CAD was found to be stable.  In November 2012, he had a normal examination of his heart.  In December 2012, he reported that his mornings were okay but during the day it became more difficult to walk distances without becoming short of breath.  However, he continued to have a normal heart examination.  In January 2013, he reported days where he had less exercise capacity and felt fatigued, lightheaded, and chest tightness.  On examination, he was in no acute distress and his heart remained normal.  While his treatment records show that the Veteran is treated for his CAD, the records contain very little evidence regarding any work limitations as a result of his CAD.  The record shows that the Veteran had normal examinations of his heart and his CAD remained stable after his TDIU claim in December 2010.

The Veteran was afforded VA examinations regarding his service-connected disabilities in May 2011.  The examiners had the opportunity to review the claims file, conduct a thorough examination, and interview the Veteran.  The Veteran reported that he was not required to take continuous medications for his heart.  He was able to stand one to three hours and walk one to three miles and that his standing and walking were limited by knee pain.  He also reported decreased hearing on the left, constant tinnitus, and daily episodes of vertigo that lasted minutes or less.  

On examination, the Veteran was in no acute distress, his heart was normal, he had a normal gait, he had grossly normal hearing, and he had normal strength in his arms and legs with no muscle atrophy.  The examiner noted that the Veteran had decreased mobility, lack of stamina, weakness or fatigue, and pain, which resulted in the Veteran not being able to exert himself more than moderate walking.

Regarding his CAD, the examiner opined that the Veteran's CAD prevented work that involved physical activity but would not affect work in a sedentary position.  The examiner similarly opined that the Veteran's knee disability moderately impairs his capacity for employment that involved physical activity, but would not affect his ability to work in a sedentary position.  Regarding his left ear disability and tinnitus, the examiner opined that these only mildly impaired his capacity for employment.

VA medical opinions that weigh against the Veteran's claim for a TDIU are persuasive and found to have great probative value.  VA examiners have clearly opined that the Veteran's service-connected disabilities, which created limitations in the type of physical work that could be performed, would not preclude work entirely.  The Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Board notes that the Veteran has been diagnosed with non-service-connected hearing loss, a superficial wound to the upper back, lumbar spine degenerative disc disease, and obesity, which may or may not also impair his ability to perform substantially gainful work.

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


